DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/452,477, filed on 06/25/2019.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al., US 2019/0278132 A1.
Claims 1 and 5 are anticipated by Nakamura et al. figures 1-2 and accompanying text which discloses a display device 2 comprising 
. a display panel DP having a transparent portion TS
. a polarization plate 12 having a through hole corresponding to the transparent portion TS
. an optically clear adhesive (OCA) film 8, wherein the OCR layer has a thickness of 100 to 150 (µm) (see [0048]).
. an optical clear resin (OCR) layer 13, wherein the OCR layer has a same thickness as the upper polarization plate (see fig. 2)
. a cover glass 9.
In general, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 2019/0278132 A1, in view of Itoh et al., US 2012/0094071.
Re claims 2 and 7, Nakamura et al. disclose the claimed invention as described above except for the step of spraying OCR and curing.  Itoh et al. disclose a method of forming an optical layer by spraying and curing an optical resin applying to a display device (see [0167-0168]).  Therefore, it would have been obvious to one of ordinary skill in the display art before the effective filing date of the claimed invention to employ the Nakamura et al. OCR by spraying and curing an optical resin over a transparent film, as shown by Itoh et al., since it is a known method in the display art for forming a uniform optical resin film.
Re claims 3-4, Nakamura et al. disclose the claimed invention as described above except for discharge a plurality of dots of OCR (e.g., 9 or 10) onto the transparent portion.  It would have been an obvious to one having ordinary skill in the art at the time the invention was made to spray the OCR dots onto the transparent film, since the examiner takes Office Notice of the equivalence of regular spraying OCR and spraying OCR in dots for their use in the display art and the selection of any of these known equivalents to dispose an optical resin over a transparent film would be within the level of ordinary skill in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 2019/0278132 A1, in view of Kim, US 2019/0023946 A1.
Re claim 6, Nakamura et al. disclose the claimed invention as described above except for a thickness of the OCA.  Kim discloses an OCA 10 (figs 4b,5) having a thickness of 180-350 (µm).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ the Nakamura et al. OCA having a thickness of 150-250 (µm) as shown by Kim since such claimed thickness is well known in the display art to obtain a thin layer in a portable display panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871